               Case 1:10-cr-00546-CCB Document 93 Filed 07/14/20 Page 1 of 2


                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                 *
                                                         *
v.                                                       *            Crim. No. CCB-10-546
                                                         *
DALLAS WILLIAMS                                          *
                                                         *
*     *    *   *    *   *   *    *   *    *   *   *    * * *     *   *   *   *   *   *   *   *   *   *   * *

                                         MEMORANDUM AND ORDER

           Now pending are Dallas Williams’s pro se motions for sentence reduction under the First

Step Act (ECF 80), compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF 85), and to

serve the rest of his sentence on home confinement (ECF 87).1 All three motions will be denied.

           Williams’s First Step Act motion appears to be brought under Section 404 of the First Step

Act. (See ECF 80 (referencing “motion 404”)). Pursuant to Section 404, a sentencing court “may . .

. impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect

at the time the covered offense was committed.” First Step Act § 404(b), Pub. L. No. 115-291, 132

Stat. 5194, 5222 (2018). A “covered offense” is “a violation of a Federal criminal statute, the

statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010,

that was committed before August 3, 2010.” Id. § 404(a), 132 Stat. at 5222 (citation omitted).

Sections 2 and 3 of the Fair Sentencing Act pertain to penalties for certain drug crimes. See Pub. L.

No. 111-220, 124 Stat. 2372. Williams is currently serving a sentence for possession of a firearm

and ammunition by a convicted felon in violation of 18 U.S.C. § 922(g)(1). (ECF 59 (Judgment)).

This is not a covered offense. Accordingly, the motion will be denied.

           Next, Williams requests compassionate release so he may reunite with his family during the

COVID-19 pandemic. (ECF 85). Williams, however, does not allege that he has any underlying



1
    Williams has also filed two supplements. (ECF 89, 92).

                                                             1
             Case 1:10-cr-00546-CCB Document 93 Filed 07/14/20 Page 2 of 2


health conditions that make him particularly susceptible to serious illness related to COVID-19. The

court thus finds that Williams presents no health-based “extraordinary and compelling reasons” for

a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). Nor do Williams’s arguments regarding

perceived deficiencies in his sentence provide an extraordinary and compelling reason for a

sentence reduction. Indeed, the court has already considered and rejected Williams’s argument that

he should have been sentenced below the mandatory minimum. (See ECF 78, 79 (Memorandum and

Order denying motion to vacate)). Moreover, there is no indication that Williams has exhausted his

administrative remedies.2 The motion for compassionate release will be denied without prejudice.3

         Williams also asks to serve the rest of his sentence on home confinement pursuant to 34

U.S.C. § 60541(g). (ECF 87). The court is without authority to grant the requested relief, as “[t]he

discretion to release a prisoner to home confinement lies solely with the Attorney General.” See

United States v. Byers, No. 118CR00036MRWCM1, 2020 WL 3513703, at *2 (W.D.N.C. June 29,

2020) (citing 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541(g)).

         For the reasons explained above, Williams’s First Step Act motion (ECF 80) is DENIED;

the motion for compassionate release (ECF 85) is DENIED WITHOUT PREJUDICE; and

Williams’s request to serve rest of his sentence on home confinement (ECF 87) is DENIED.

         So Ordered this 14th         day of July, 2020.


                                                       ____________/S/________________
                                                       Catherine C. Blake
                                                       United States District Judge




2
  The court may consider a defendant’s compassionate release motion only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C.
§ 3582(c)(1)(A).
3
  As Williams has not presented an extraordinary and compelling reason for release, the court need not consider his
arguments related to the § 3553(a) factors. (ECF 92).

                                                            2
